Citation Nr: 1527406	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-03 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for a low back disability.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to June 1971.  He also had additional service in the Missouri Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that service connection for a right knee disorder was most recently denied in an August 2009 rating decision.  In light of this prior denial, the RO's August 2011 rating decision characterized the issue as a petition to reopen the previously denied claim.  In light of additional service records obtained since the August 2009 denial, however, the Veteran's original claim must be reviewed de novo pursuant to 38 C.F.R. § 3.156(c)(1)(i) (2014).  As such, the Board has recharacterized the issue as set forth on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by forward flexion of the thoracolumbar spine 70 degrees or greater, combined range of motion greater than 120 degrees, without muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, and without qualifying incapacitating episodes due to intervertebral disc syndrome.

2.  The record evidence shows that the Veteran's right knee disorder is not related to service, to include periods of INACDUTRA and ACDUTRA and it was not caused or aggravated by his service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).

2.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As to the issue of service connection for a right knee disorder, the Veteran was advised of VA's duties to notify and assist in the development of his claim in a December 2010 letter that explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of degree of disability and effective date criteria.  The Veteran's claims were most recently readjudicated in a September 2014 statement of the case (SOC).  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claims.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

As to the issue of an increased rating for a low back disorder, the notice requirements were accomplished in the December 2010 letter that was provided before the decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim and to establish a disability rating or effective date for the disability, pursuant to Dingess, 19 Vet. App. at 473.  Accordingly, the Board finds that VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and post-service treatment records and lay statements have been obtained.  The Veteran has not stated that there are any additional records that VA should seek to obtain on his behalf.  

As to his right knee disorder secondary to his left knee service connection claim, the Veteran was provided a VA examination in September 2014, to include a September 2014 addendum opinion.  As noted below, the Board finds that the VA opinion obtained in this case with regard to the right knee claim is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With respect to the Veteran's claim for an increased rating for his low back disability, he was afforded VA examinations in July 2009 and September 2014.  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record, and fully address the Veteran's symptomatology and the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA's duty to provide a medical opinion is not necessary to decide the direct service connection claim in this case.  There is no evidence that the right knee disorder was present during service or for many years after his discharge.  Thus, the Board is not required to afford the Veteran the opportunity to undergo a VA compensation examination for a medical opinion in support of his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been developed and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377.

The Veteran's back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, DC 5237.  Pursuant to this formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the Veteran's back disability.  

In July 2009, the Veteran underwent a VA examination.  He reported pain and stiffness.  Further he reported driving, bending, and squatting greater than an hour will increase his pain.  Range of motion testing of the lumbar spine found forward flexion of 0 to 90 degrees, with pain beginning at 70 degrees; extension of 0 to 30 degrees, with pain beginning at 20 degrees; left lateral flexion of 0 to 30 degrees, with pain beginning at 25 degrees; right lateral flexion of 0 to 30 degrees, without pain; and left and right lateral rotation of 0 to 30 degrees, without pain.  Accordingly, the combined range of motion was 205 degrees.  There was no additional loss of range of motion, fatigue, weakness, or lack of endurance after repetitive use.  However, the examiner noted an increase of pain after repetitive use.  The Veteran was able to stand on his toes, heels, and perform tandem gait.  Upon physical examination, the examiner noted tenderness to palpation in the middle to low lumbar.  Deep tendon reflexes and straight leg raising were normal.  The examiner noted a slight antalgic gait.  The Veteran denied radiation of pain and incapacitating episodes.  Further, he denied any bladder or bowel symptomatology.  The diagnosis was a low back strain with degenerative changes.  

The Veteran was afforded a VA examination in September 2014.  He denied flare-ups.  Range of motion testing of the lumbar spine found forward flexion of 0 to 90 degrees; extension of 0 to 25 degrees; left and right lateral flexion of 0 to 30 degrees; and left and right lateral rotation of 0 to 30 degrees, all without pain.  Accordingly, the combined range of motion was 235 degrees.  There was no additional loss of range of motion after repetitive use due to pain, fatigue, weakness, incoordination, or flare-ups.  There were no incapacitating episodes, radiation of pain, and no neurological findings.  There was no ankylosis of the spine.  The diagnosis was degenerative arthritis of the spine.  The examiner noted that the low back disability does not impact the Veteran's ability to work.  

VA treatment records are consistent with the findings and conclusions set forth in the July 2009 and September 2014 VA examination reports.  

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 10 percent for a low back disability.  The evidence reflects a consistent picture of flexion, at or greater than 70 degrees, without ankylosis, and a combined range of motion at or greater than 205 degrees throughout the appeal.  In order to receive a 20 percent schedular rating based upon limitation of motion of the spine, the record would need to reflect that the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion not greater than 120 degrees.  38 C.F.R. § 4.71a, DC 5237, Note (2).  The objective medical evidence of record does not demonstrate such limitation.  In addition, the evidence does not show muscle spasms or abnormal gait.  In summary, the evidence of record does not more nearly approximate the criteria for a 20 percent rating.  Accordingly, a higher 20 percent rating is not warranted under DC 5237 under the General Rating Formula for Diseases and Injuries of the Spine, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) 38 C.F.R. §§ 4.7, 4.71a, DC 5237.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  The Board recognizes the evidence of flare-ups of pain that affects the Veteran's ability to perform the normal working movements of the body.  The Board finds the Veteran's assertions regarding these flare-ups and the functional impairment they cause both competent and credible.  However, this symptomatology has already been contemplated by the assigned 10 percent rating.  Thus, a higher rating is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca, 8 Vet. App. at 204-06.  

As for objective neurologic abnormalities, the September 2014 and July 2009 examiners noted no abnormal neurological findings.  38 C.F.R. § 4.71a, DC 5237, Note (1).  The Veteran reported in his January 2013 substantive appeal, that he experiences radiating pain in his leg.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, and he may therefore report symptoms such as radiating pain.  See Layno, 6 Vet. App. 465 (1994).  He lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing a neurologic disability.  See Jandreau, 492 F. 3d at 1372.  As such, a neurologic disability would have to be diagnosed by a medical professional.  VA treatment records do not show a chronic neurologic disability as a result of the Veteran's back disability.  At the September 2014 VA examination, straight leg raise test were normal.  As such, the Board concludes that a separate neurologic rating is not warranted by the evidence of record.

Consideration has been given as to whether a higher disability evaluation could be assigned under DC 5243, intervertebral disc syndrome.  In this regard, intervertebral disc syndrome has not been identified and there is no indication the Veteran was prescribed bed rest by a physician.  Therefore, a higher rating based upon incapacitating episodes under DC 5243 is not appropriate.  See 38 C.F.R. § 4.71a, DC 5243 (2014). 


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's low back disability.  The manifestations of the Veteran's low back disorder, including limitations of range of motion, are specifically contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's low back disorder.  Notably, the Veteran has not reported marked interference with employment or frequent periods of hospitalization.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  Here, the Veteran's low back disability is before the Board.  There is no indication in the record that his low back disability, together with his other service-connected disabilities, are not contemplated by the schedular criteria.  Significantly, he has not argued that the combined effects of his service-connected disabilities are not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran has not alleged, and the record has not shown, that his back disability prevents him from obtaining and maintaining substantially gainful employment.  As such, further consideration of Rice is not warranted.  

Service Connection

Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson, 581 F.3d at 1313.  

Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty for training (INACDUTRA) during which the appellant was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2014).  ACDUTRA includes full-time duty performed by a member of the Army National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  

Thus, with respect to the Veteran's Missouri Army National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304 (2014).

Although service connection may also be awarded for certain chronic diseases, including arthritis, that manifest to a compensable degree within one year of service, this theory of entitlement based on presumptive service connection does not apply to periods of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. § 3.307; 3.309(a) (2014); Smith v. Shinseki, 24 Vet. App. 40, 45-47 (2010).

Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Initially, the record confirms a diagnosis of degenerative arthritis of the right knee.  

The Board notes that the Veteran does not contend and the evidence does not indicate that his right knee disorder began in or is causally related to his active service from October 1969 to June 1971.  Rather, the Veteran reported in his April 2009 statement that he injured his right knee in 1976 or 1977 during ACDUTRA.  However, the Veteran's National Guard records do not reveal complaints of, treatment for, or diagnosis of a right knee disorder in 1976 or 1977.  Notably, in a March 1979 Report of Medical History, the Veteran denied having a "trick" or locked knee.  After a July 1979 left knee fracture, a X-ray of the Veteran's right knee was negative.  QUAD examinations in April 1988 and January 1994 revealed a normal right knee on clinical evaluation.  

The Board notes that the first complaint/evidence of a right knee condition was in June 1994.  At that time, the Veteran reported right knee pain lasting for three days but denied trauma to the joint.  It was noted that it was the Veteran's first visit for this complaint.  He was instructed to return if symptoms persisted-the Veteran never returned.  Service personnel records show that while the complaint of right knee pain was during National Guard service, it does not reflect that such was during a period of ACDUTRA or INACDUTRA.  Nonetheless, three months later, in September 1994, during a QUAD examination, the Veteran's right knee was normal on clinical evaluation.  The mere fact that the Veteran's assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

There is inconsistency between the Veteran's claim application and the evidence of record.  Moreover, while the Veteran as a lay person is competent to report on his symptoms of a knee disability because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis because such an opinion requires medical expertise which he does not have.  See Davidson, 581 F.3d at 1313.  The Board finds more compelling the National Guard treatment records, including the examinations, which are negative for the treatment of a right knee injury or a diagnosis of a right knee disorder than any claim by the Veteran that he had problems with this disability during INACDUTRA or ACDUTRA.  See Kahana, 24 Vet. App. at 440.

Accordingly, the Board finds that the most competent and credible evidence does not show that the Veteran had a right knee injury or disability during INACDUTRA or ACDUTRA.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that entitlement to service connection for a right knee disability must be denied based on in-service incurrence despite the Veteran's claims regarding having problems with observable symptoms of this disability while on ACDUTRA or INACDUTRA.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303(a).

In the alternative, the Veteran contends that his degenerative arthritis of the right knee is secondary to his service-connected degenerative arthritis of the left knee.  

The September 2014 VA examiner opined that the Veteran's right knee disorder is less likely than not secondary to the left knee disability as the Veteran reported that his right knee disorder preceded his left knee injury.  Further, the examiner explained that there is no evidence of left knee arthritis causing right knee arthritis.  It is more likely that both knees' arthritis developed independently of each other.  Moreover, in the September 2014 addendum, the VA examiner opined that the Veteran's right knee disorder was not aggravated by his service-connected left knee disability, as the Veteran reported that the right knee condition preceded the left knee injury, and therefore cannot be aggravated by the left knee degenerative arthritis.  Further, degenerative arthritis usually arises independently in a joint, and is not secondary or caused by joint disorders in other regions of the body.  

With regard to secondary service connection, the Board finds that the competent medical evidence of record weighs against the finding of a link between the Veteran's currently diagnosed degenerative arthritis of the right knee and his service-connected left knee disability (to include aggravation).  These VA medical opinions were rendered following a complete review of the Veteran's claims file and include well-reasoned rationale supporting the conclusions; thus, they are afforded significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  While the Veteran has made statements to the effect that his right knee disorder is related to his left knee disability he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331.  Without medical evidence of a nexus between his right knee disorder and his service-connected left knee disability, service connection cannot be granted on a secondary basis.  

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a disability rating greater than 10 percent for a low back disability is denied.  

Entitlement to service connection for a right knee disability is denied. 



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


